June 8, 1977


77-35     MEMORANDUM OPINION FOR THE
          GENERAL COUNSEL OF THE DEPARTMENT
          OF DEFENSE
          Rental Fees for Spaces in Military Trailer Parks


   This is in response to your letter requesting our opinion whether 5
U.S.C. § 5911 authorizes the Office of Management and Budget (OMB)
to determine that the rental fee for trailer spaces in military trailer
parks are to be based upon the prevailing rates for comparable private
facilities.
   In our opinion, OMB has correctly concluded that 5 U.S.C. §5911,
and OMB Circular A-45, require the Department of Defense (DOD) to
base the rental fee for these trailer parking spaces on their “reasonable
value,” determined by comparison with comparable private trailer
courts.
   The mobile home parks in question consist of hard-surface trailer
spaces, streets, curbs, gutters, and utility hookups on military installa­
tions. Military personnel, primarily enlisted men in the lower grades,
park their mobile homes there, and occupy them as personal residences.
It has been D O D ’s practice to charge the occupants a rate sufficient to
amortize the space over a 15-year period.
   Section 5911(c) provides that the rental rate for “quarters” occupied
by a member of the uniformed services shall be based on the “reason­
able value of the quarters and facilities to the . . . member concerned,
in the circumstances under which the quarters and facilities are pro­
vided, occupied, or made available.” Section 5911(a)(5) defines “quar­
ters” for the purpose of the section as “quarters owned or leased by the
Government.”
   Thus, the disputed issue is whether the term “quarters” includes
trailer facilities consisting of a parking space, streets, curbs, gutters, and
a utility hookup. We conclude that it does.
   Although the legislative history of §5911 does not explicitly define
the term “quarters” (beyond a repetition of the statutory definition), it
does, as both D O D and OMB recognize, show that Congress used the
term “quarters” as a synonym for “housing.” S. Rep. No. 829, 88th
                                     137
 Cong., 2d Sess.; H.R. Rep. No. 1459, 88th Cong., 2d Sess. Likewise, the
 comments from the then Bureau of the Budget that were set forth at
 length in each committee report use “housing” and “quarters” inter­
 changeably. Accordingly, Congress’ construction of the word “hous­
 ing” provides some guidance for determining the proper construction
 o f the term “quarters.”
    Although OMB has draw n our attention to the use of the term
 “housing” in several recent Acts, the uses of this term by the 88th
 Congress (which enacted §5911) are, we believe, the most pertinent.
The Military Construction Authorization Act, Pub. L. No. 88-390, 78
Stat. 341, is closely related to the subject matter of § 5911. In Title V,
captioned “Military Family Housing,” Congress authorized the Secre­
tary to construct “family housing units and trailer court facilities.”
§501. Section 505 made the inclusion of trailer facilities in “housing”
even more explicit; it provided that funds were authorized “(a) for
construction and acquisition of fam ily housing, including . . . construc­
tion and acquisition of trailer court facilities. . . . ” [Emphasis added.]
M oreover, as the more recent Military Construction Authorization Acts
cited by OMB demonstrate, Congress consistently has continued to
employ a broad construction of the term “housing”—explicitly includ­
ing trailer facilities—in the context of military housing. Section 508 of
Pub. L. No. 93-552, 88 Stat. 1745, Section 509 of Pub. L. No. 92-545,
86 Stat. 1145.*
    We believe that Congress intended the term “quarters” to be given a
similarly broad construction in § 5911. One of the primary purposes of
the legislation was to ensure the uniform application of what the House
committee termed “the equitable principle that the Government should
charge its employees the ‘reasonable value’ of quarters and related
items furnished to them.” H.R. Rep. No. 1459, 88th Cong., 2d Sess. 3
(hereinafter House report). T he enactment of § 5911 clarified the appli­
cability of this principle to military personnel and to persons who were
not Governm ent employees (such as employees of contractors). House
report at 2, 3-4. Congress also sought to ensure “uniform and equitable
application” and “uniform implementation” by authorizing the Presi­
dent to issue regulations to carry out the Act, 5 U.S.C. § 5911(0- House
report at 6-7.* The only indication of any exception to the “general
principle” of the A ct was § 7, now § 5911(g), which provides—

   1 D O D cites several statutory exam ples to support its con trary argum ent that Congress
has consistently view ed “ quarters” as lim ited to room s, bedroom s, shelter, etc. In view o f
the recen t expressions o f congressional intent ju st noted, w e question the pertinence o f
the th ree statutes enacted in 1922 o r earlier, at least 40 years before the enactm ent o f
§ 5911. T h e rem aining provision, 10 U.S.C. § 2684, w as enacted in 1973 as § 509(a) o f the
M ilitary C o nstruction A uthorization A ct, Pub. L. N o. 93-166, 87 Stat. 661. Section 511(1)
o f the same A c t authorized funds fo r “ family housing, including . . . construction and
acquisition o f m obile hom e facilities . . .
   •   T h e President delegated this au th o rity to O M B in § 9(1) o f E xecutive O rder No.
11609, 3 C F R 586 (1971-1975 Com pilation).

                                             138
      Section 3 of this Act shall not be held or considered to repeal or
      modify any provision of law authorizing the provision of quarters
     or facilities, either without charge or at charges or rates specifical­
      ly fixed by law.3
   DO D, however, suggests that Congress has authorized the present
rental rates, which amortize the construction costs of the trailer facili­
ties over a 15-year period. It relies upon the Senate report on the 1962
Military Construction Appropriation Act, which states the committee’s
conclusion that the “parking rate” should be based upon an amortiza­
tion period of 15 years rather than 28 years. S. Rep. No. 732, 87th
Cong., 1st Sess. 4-5.
   In our view, this expression of intent is no longer controlling. One of
the primary purposes of the enactment of § 5911, as described above,
was to clarify the applicability of the reasonable value rental principle
to members of the uniformed services. As the House committee ob­
served, the legislation would “provide a basis for fixing rental rates and
related charges for rental housing occupied by members of the uni­
formed services. . . . ” House report at 2. Prior statutory provisions
authorizing occupancy of certain quarters by military personnel, in
contrast, “did not specify how the rental rates were to be determined.”
House report at 4. When Congress enacted § 5911 in 1964, it not only
extended the “reasonable value” rental concept to the armed services,
but also provided an exception from this rule only where another rate
was set by statute (Le., “specifically fixed by law”). Thus, the 1962
expression of the Senate committee’s view is no longer controlling.
   Nor are we persuaded that the various dictionary definitions cited by
DOD require a contrary conclusion, because Congress is in no way
restricted to a particular dictionary definition; moreover, the cited defi­
nitions are sufficiently broad to encompass trailer park facilities. Al­
though one common thread in the definitions is a shelter or a space
within a shelter, Le., a building or rooms within a building, another
thread common to these definitions is a “[p]lace of lodging” or “[p]lace
of residence.” Webster’s New International Dictionary (2d ed. 1954),
Webster’s New Collegiate Dictionary (1956), American College Dic­
tionary (1970). A trailer park space may be such a place of residence or
lodging.
   In conclusion, we believe that construing the term “quarters” to
include trailer facilities is consistent with Congress’ intent to broaden
the application of the equitable principle that Government housing
should be rented to employees for its reasonable value. Civilian employ­
ees, contractors’ employees, and members of the military all were to be
covered. Quarters, whether owned by the Government or leased by it,

   1 T he language o f this section was altered slightly in the general nonsubstantive
recodification o f T itle 5 in 1966; it now provides:
        Subsection (c) o f this section does not repeal o r modify any provision o f statute
      authorizing the provision o f quarters o r facilities, either w ithout charge o r at rates or
      charges specifically fixed ey statute.

                                               139
 were to be subject to this principle. 5 U.S.C. §5911(a)(5). “Facilities”
 made available in connection with the rental of quarters—such as
household furniture and equipment, garage space, utilities, subsistence,
and laundry service—w ere also covered by §5911. 5 U.S.C.
§ 5911(a)(6).
   The President was authorized to promulgate regulations to ensure
uniform enforcement. 5 U.S.C. §5911(0- An arbitrary exemption from
the application o f the principle in favor of military employees living in
trailer parks would be contrary to Congress’ intention. DO D has urged
that the majority of those affected are junior enlisted members, who are
the least able to afford adequate housing. It does not appear, however,
that Congress was persuaded to make an exception in their favor.
                                           Jo hn M. H   armon
                                 Acting Assistant Attorney General
                                                Office o f Legal Counsel




                                  140